-

AO 472 (Rev. 11/16) Order of Detention Pending Trial

NITED STATES DISTRICT COURT
U forthe JAN 28 2020

CLERK, U.S. DISTRICT C¢
EASTERN DISTRICT OF CAL
BY 4

Eastern District of California

. . DEPUTY CLERK
United States of America

Vv.
Case No. 2:20-cr-00011-JAM

__ JONATHAN BELTRAN-OCHOA
Defendant

eee ee ee

ORDER OF DETENTION PENDING TRIAL

Part I - Eligibility for Detention

Upon the
Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f(1), or
Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’
and conclusions of law, as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

[_la. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a re
presumption that no condition or combination of conditions will reasonably assure the safety of an}
and the community because the following conditions have been met:

[ jw the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142
(a) acrime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S
§ 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is
(b) an offense for which the maximum sentence is life imprisonment or death; or
(c) an offense for which a maximum term of imprisonment of 10 years or more Is pres
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import
(21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-7050
(d) any felony if such person has been convicted of two or more offenses described in
(a) through (c) of this paragraph, or two or more State or local offenses that would hav
described in subparagraphs (a) through (c) of this paragraph if a circumstance giving r
Jurisdiction had existed, or a combination of such offenses; or
(e) any felony that is not otherwise a crime of violence but involves:

(i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in

(iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; ¢

(2) the defendant has previously been convicted of a Federal offense that is described in 18
§ 3142(f)(1), or of a State or local offense that would have been such an offense if a circum
to Federal jurisdiction had existed; and

(3) the offense described in paragraph (2) above for which the defendant has been convicted
committed while the defendant was on release pending trial for a Federal, State, or local off
[ 4) a period of not more than five years has elapsed since the date of conviction, or the relea

defendant from imprisonment, for the offense described in paragraph (2) above, whichever

FILED _

DURT

reas

s findings of fact
hearing.

buttable
other person

(f(1):
C.
prescribed; or

cribed in the
and Export Act
8); or
subparagraphs
e been offenses
se to Federal

8 U.S.C. § 921);
and

U.S.C.
stance giving rise

1 was
ense; and
se of the
s later.

Page | of 3

 
™“

AO 472 (Rev. 11/16) Order of Detention Pending Trial

[_ |p. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): | There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
defendant as required and the safety of the community because there is probable cause to believe that the defendant

committed one or more of the following offenses:
[| an offense for which a maximum term of imprisonment of 10 years or more is prescribe

Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and

US.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
(2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

(3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprison1

or more is prescribed;

[ 4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which an

imprisonment of 20 years or more is prescribed; or

[__S) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(4

2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a\(3),
2260, 2421, 2422, 2423, or 2425.

[_|c. Conclusions Regarding Applicability of Any Presumption Established Above

[|The defendant has not introduced sufficient evidence to rebut the presumption above, and d
ordered on that basis. (Part I// need not be completed.)

OR

[|The defendant has presented evidence sufficient to rebut the presumption, but after consider
presumption and the other factors discussed below, detention is warranted.

Part HI - Analysis and Statement of the Reasons for Detention

After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the d
the Court concludes that the defendant must be detained pending trial because the Government has prove

[XiBy clear and convincing evidence that no condition or combination of conditions of release will rea
the safety of any other person and the community.

By a preponderance of evidence that no condition or combination of conditions of release will reas
the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the follow

Weight of evidence against the defendant is strong

 
   
   
  
  

Subject to lengthy period of incarceration if convicted

ior criminal history

articipation in criminal activity while on probation, parole, or supervision
istory of violence or use of weapons

istory of alcohol or substance abuse

ck of stable employment

Lack of stable residence

Lack of financially responsible sureties

ck of significant community or family ties to this district

d in the
Export Act (21

ment of 10 years

naximum term of

)(1), 2245,
2252A(a)(4),

etention is

ing the

etention hearing,
in:
sonably assure

pnably assure

ing:

Page 2 of 3

 
AO 472 (Rev. 11/16) Order of Detention Pending Trial

 

Significant family or other ties outside the United States
Lack of legal status in the United States
Subject to removal or deportation after serving any period of incarceration

 

 

 

Prior failure to appear in court as ordered

Prior attempt(s) to evade law enforcement

Use of alias(es) or false documents

Background information unknown or unverified

Prior violations of probation, parole, or supervised release

 

 

 

 

 

 

 

OTHER REASONS OR FURTHER EXPLANATION:

Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose/of an appearance
in connection with a court proceeding.

Date: 12872020

ge

 

Page 3 of 3

 
